Citation Nr: 1128885	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  06-33 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sinus disability.  

2.  Entitlement to service connection for a right shoulder disability, claimed as tendonitis.  

3.  Entitlement to service connection for a right knee disability, claimed as a sprain.  

4.  Entitlement to service connection for spondylosis of the thoracic spine.  

5.  Entitlement to a disability rating in excess of 30 percent for cervical spondylosis.  

6.  Entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the left shoulder.  

7.  Entitlement to a disability rating in excess of 10 percent for right carpal tunnel syndrome.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to November 1982, September 1986 to December 1986, and from January 2004 to July 2004.  He also had approximately 22 years of service in the military reserves, to include periods of active duty for training and inactive duty training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2011, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for disabilities of the right knee and shoulder, for increased ratings for disabilities of the cervical spine and left shoulder, and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal of the issue of entitlement to service connection for a sinus disability is requested.

2.  The Veteran was diagnosed with spondylosis of the thoracic spine on VA examination in November 2004.  

3.  The Veteran's right carpal tunnel syndrome is characterized by some numbness and loss of sensation of the right hand, without loss of grip strength or limitation of motion, resulting in no more than mild impairment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for a sinus disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for the award of service connection for spondylosis of the thoracic spine have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2010).  

3.  The criteria for an initial disability rating in excess of 10 percent for right carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8516 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In September 2004, November 2004, November 2005, February 2006, March 2006, December 2006, May 2008, October 2008, July 2010, and December 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the March 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the various adverse determinations on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the initial rating issue, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  Pertinent medical records have also been obtained from the Social Security Administration.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  He has also been afforded VA medical examinations on several occasions, most recently in March 2010.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In April 2011, the Veteran was afforded the opportunity to testify before an Acting Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Board notes that additional medical evidence was received by VA subsequent to the RO's most recent supplemental statement of the case, and without a waiver of agency of original jurisdiction consideration.  Nevertheless, as the received evidence is not pertinent to the issues being decided herein, no prejudice results to the Veteran from the Board proceeding with adjudication of those issues.  See Vogan v. Shinseki, 24 Vet. App. 159, 167 (2010).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.   Service connection - Sinus disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal of the issue of entitlement to service connection for a sinus disability and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

III.  Service connection - Thoracic spine

The Veteran seeks service connection for a disability of the thoracic spine.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be awarded for certain disabilities, such as arthritis, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

Service treatment records are negative for any disability of the thoracic spine.  Nevertheless, a post-service November 2004 VA medical examination resulted in a diagnosis of degenerative spondylosis of the thoracic spine, verified on X-ray.  Spondylosis is defined as degenerative spinal changes due to osteoarthritis.  Dorland's Illustrated Medical Dictionary 1743 (30th Ed. 2003).  As osteoarthritis is a disability for which service connection is presumed if it manifests to a compensable degree within a year of service separation, the Board finds service connection is warranted in the present case.  The Veteran's most recent period of active military service ended in July 2004, and his spondylosis of the thoracic spine was diagnosed in November 2004, within a year following service separation.  As no evidence has been presented establishing onset of the Veteran's spondylosis of the thoracic spine subsequent to service separation, service connection for this disability is presumed and thus warranted.  

IV.  Increased rating - Right carpal tunnel syndrome

The Veteran seeks an increased initial rating for his right carpal tunnel syndrome, currently rated as 10 percent disabling.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's service-connected carpal tunnel syndrome of the right wrist has been rated as 10 percent disabling under Diagnostic Code 8516, for partial or complete paralysis of the ulnar nerve.  This code provides a rating of 10 percent for mild incomplete paralysis of the major extremity.  A rating of 30 percent is awarded for moderate incomplete paralysis of the major extremity.  A rating of 40 percent is awarded for severe incomplete paralysis of the major extremity.  A rating of 60 percent is awarded for complete paralysis of the ulnar nerve in the major extremity (with "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy very marked in the dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers; cannot spread the fingers or reverse; cannot adduct the thumb; flexion of the wrist weakened).  Because the Veteran is right-handed, the ratings for the major, or dominant, upper extremity will be used.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  

Upon initial receipt of the Veteran's claim, he was afforded a November 2004 VA medical examination.  He reported a history of tingling and numbness of the right thumb, with onset in early 2004, when he returned to active military service.  His current symptoms included only a tingling sensation in the right hand, with no other abnormalities noted.  He also reported some difficulty with fine motor skills.  On physical evaluation, the Veteran was without neurological or orthopedic impairment of the right hand.  X-rays were within normal limits.  An EMG study indicated right C6-7 nerve root irritation and mild right carpal tunnel syndrome.  

Another VA medical examination was afforded the Veteran in March 2010.  Regarding his carpal tunnel syndrome, he stated that he experiences chronic numbness of the right thumb and index finger.  He denied pain, however.  As a result, he must be careful handling objects with his right hand.  He denied any ongoing treatment for his carpal tunnel syndrome, and denied any surgical history.  On objective evaluation of the right upper extremity, the Veteran's grip strength was within normal limits.  Sensory response was diminished to sharp sensation in the right thumb and index finger.  Tinel's and Phalen's signs were also positive at the right wrist.  The right hand was without redness, warmth, swelling, edema, or deformity.  Range of motion was full, and each digit of the right hand could contact his thumb.  The final impression was of right carpal tunnel syndrome, resulting in mild impairment.  

The Veteran testified before the undersigned Acting Veterans Law Judge in April 2011.  He stated that his right carpal tunnel syndrome resulted in numbness of the right hand, which impaired his ability to pick up small objects and perform other activities requiring fine motor skills of the right hand.  

The Veteran has also received VA and private outpatient treatment for various disabilities during the pendency of this claim.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the issue on appeal.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128- 30 (2000).  The Veteran's outpatient treatment records confirm his recurrent complaints of numbness and occasional pain of the right hand, involving mainly the thumb and index fingers.  Generally, the findings within the outpatient treatment records mirror those findings noted above from the various examination reports.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against an initial rating in excess of 10 percent for the Veteran's right carpal tunnel syndrome.  The evidence of record is against a finding of moderate incomplete paralysis of the major extremity, for which the next-higher disability rating of 30 percent would be warranted.  According to the 2004 and 2010 VA examination reports, the Veteran's right carpal tunnel syndrome resulted in only mild impairment, characterized by some numbness and loss of sensation in the area of the right thumb and index finger.  His grip strength of the right hand remained within normal limits, and his range of motion was full.  Overall, the Board finds the preponderance of the evidence to be against a finding of moderate impairment, as would support a 30 percent evaluation.  Evaluation of the Veteran's disability under other criteria for the hand also would not result in a higher disability rating.  For example, the Veteran does not exhibit limitation of motion or ankylosis of the thumb or index finger, as would warrant a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5224-25, 5228-29.  Finally, because the Veteran has not displayed a level of disability in excess of that currently displayed, a staged rating is not warranted at the current time.  See Fenderson, 12 Vet. App. at 119.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes the Veteran has not required hospitalization for his service-connected right carpal tunnel syndrome disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, an initial rating in excess of 10 percent is not warranted for the Veteran's right carpal tunnel syndrome.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

The appeal of the issue of entitlement to service connection for a sinus disability is dismissed.

Entitlement to service connection for spondylosis of the thoracic spine is granted.  

Entitlement to an initial rating in excess of 10 percent for right carpal tunnel syndrome is denied.  


REMAND

The Veteran seeks service connection for a right shoulder disability.  Service connection for a right shoulder disability was denied within a February 2005 rating decision which found that while tendonitis of the right shoulder was suspected during military service, according to the Veteran's service treatment records, he currently did not display such a disability, based on a November 2004 VA general medical examination.  A private September 2005 MRI of the Veteran's right shoulder indicated tendinopathy secondary to impingement from osteophytes extending inferiorly from the acromioclavicular joint.  Thereafter, the Veteran was diagnosed with impingement and arthritis of the right shoulder, according to private medical records.  The Veteran also contends that his service-connected left shoulder disability has caused or aggravated his right shoulder disability, as he must overuse his right shoulder to compensate for his disabled left shoulder.  Service connection may be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability. 38 C.F.R. § 3.310.  
As the record reflects both a diagnosis of a right shoulder disability during military service, and a disability of the same joint within a short period of time thereafter, a medical opinion is required to determine if such a current disability had its onset during active military service.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  Therefore, remand is required to comply with VA's duty to assist the Veteran.  

Next, the Veteran seeks service connection for a right knee disability.  The RO determined that while right knee pain was reported during active military service, according to the Veteran's service treatment records, a right knee disability was not diagnosed at that time.  Subsequently, although the Veteran was diagnosed with a right knee strain on VA examination in November 2004, such a current disorder was not shown to have manifested during active military service.  A June 2005 private MRI report indicated chondromalacia of the right knee, along with a medial meniscus tear and a parameniscal cyst.  As the record reflects both reports of right knee pain during military service, as well as a diagnosis of a right knee sprain within 4 months of service separation, the Board finds a medical opinion is required to determine if such a current disability had its onset during active military service.  See 38 U.S.C.A. § 5103A.  

Review of the record also indicates that the Veteran was afforded a December 2010 VA orthopedic examination to evaluate his service-connected disabilities of the left shoulder and cervical spine.  It does not appear, however, that the RO has considered this evidence, as the Veteran has not been issued a supplemental statement of the case subsequent to the December 2010 examination.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304.  As the Veteran has not waived consideration of this evidence by the RO, the agency of original jurisdiction, and the Board may not consider it in the first instance, these issues are remanded to the RO for such consideration by them.  

Finally, the Veteran has perfected his appeal of the RO's denial of a TDIU.  Adjudication of this claim must be deferred, however, as this issue is inextricably-intertwined with other issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of his right knee and right shoulder disabilities.  The claims file, including a copy of this remand order, should be made available to the examiner for proper review of the medical history.  The examination report is to reflect whether such a review of the claims file was made.  The examination report should also reflect consideration of the Veteran's documented medical history, particularly the history reflected in the service treatment records.  After examining the Veteran and recording all findings and diagnoses present, the examiner should opine whether it is at least as likely as not that any currently diagnosed right shoulder and/or right knee disabilities were incurred in or aggravated by service.  The examiner is also requested to provide an opinion as to whether the Veteran's right shoulder disability was caused or chronically worsened by his service-connected left shoulder disability.  The examiner should provide a clear rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  
2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


